Opinion filed July 21, 2016




                                      In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-15-00202-CR
                                    __________

                      THE STATE OF TEXAS, Appellant
                                         V.
                    HARDIK YAGNESH VYAS, Appellee

                  On Appeal from the County Court at Law No. 2
                              Taylor County, Texas
                         Trial Court Cause No. 2-87-15

                       MEMORANDUM OPINION
       Abilene police officers received a tip from an unknown person indicating that
a man had caused a disturbance at a hotel and was trying to leave in a black four-
door car. An officer subsequently detained Appellee, Hardik Yagnesh Vyas, while
he sat in his car in the hotel parking lot. The investigating officer determined that
Appellee was intoxicated and arrested him for driving while intoxicated. Appellee
filed a motion to suppress and asserted that the police did not have reasonable
suspicion of criminal conduct to justify his detention. The trial court agreed and
granted Appellee’s motion to suppress. In one issue, the State asserts that the trial
court erred in finding that the police did not have a reasonable suspicion to justify
an investigative detention. We dismiss for want of jurisdiction.
      The State has limited rights of appeal in criminal cases. See TEX. CODE CRIM.
PROC. ANN. art. 44.01 (West Supp. 2015). The State is entitled to appeal an order of
a court that grants a motion to suppress evidence in a criminal case if jeopardy has
not attached and if the elected prosecutor certifies to the trial court that the appeal is
not taken for the purpose of delay and that the suppressed evidence is of substantial
importance to the case. Id. art. 44.01(a)(5). The elected criminal district attorney
for Taylor County personally signed the notice of appeal filed in this case. He
certified in the notice of appeal that the appeal was not taken for the purpose of delay.
However, the notice of appeal did not contain the statutory requirement “that the
evidence, confession, or admission is of substantial importance in the case.”
      Article 44.01(a)(5) sets out “two necessary facts —that the appeal is not taken
for delay and that the evidence is of ‘substantial importance’”—that the elected
prosecutor must personally certify. State v. Redus, 445 S.W.3d 151, 156 (Tex. Crim.
App. 2014).     The elected prosecutor’s personal certification of these facts is
necessary to confer jurisdiction on the appellate court. Id. at 155–56 n.15 (“[T]he
failure to comply with Art. 44.01 is a substantive defect which deprives the court of
appeals of jurisdiction.” (quoting State v. Riewe, 13 S.W.3d 408, 411 (Tex. Crim.
App. 2000))). “Because the prosecuting attorney’s certification is jurisdictional, the
State’s appeal must be dismissed for want of jurisdiction if the proper certification
is not filed within twenty days after the trial court enters its order suppressing
evidence.” Id. at 156.




                                            2
      The notice of appeal filed in this case does not contain the elected prosecutor’s
personal certification that the suppressed evidence, confession, or admission is of
substantial importance in the case. This certification was necessary to confer
jurisdiction on this court. Accordingly, we dismiss for want of jurisdiction.




                                                     PER CURIAM


July 21, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J




                                          3